56 F.3d 68NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Stanley E. HAY, Appellant,v.Helen JENNINGS;  Cathy Short; Patrick Sullivan; Appellees.John Kelly Martin, Defendant.
No. 94-3594
United States Court of Appeals,Eighth Circuit.
Submitted:  May 5, 1995Filed:  May 12, 1995

Before McMILLIAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Stanley E. Hay appeals from the district court's1 order dismissing with prejudice his pro se 42 U.S.C. Sec. 1983 action based on conspiracy to deprive him of constitutionally protected rights.  After a careful review of the record, we agree with the district court that Hay failed to allege "defendants had directed themselves toward an unconstitutional action by virtue of a mutual understanding," and failed to provide "facts suggesting a meeting of the minds."  See Smith v. Bacon, 699 F.2d 434, 436 (8th Cir. 1983) (per curiam) (internal quotations omitted).  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Joseph E. Stevens, Jr., Chief Judge, United States District Court for the Western District of Missouri